*5OPINION.
Love :
Assignments of error Nos. 1 and 2 having been abandoned by petitioner, those assignments and the questions raised by them are not here considered. The facts in the instant case place it within the purview of the Board’s decisions in Appeal of O. B. Barker, 3 B. T. A. 1180, and in E. F Cremin v. Commissioner, 5 B. T. A. 1164.
We therefore sustain petitioner’s assignment of error No. 3. In all other respects the determination of the Commissioner is approved.

Jvdgment will be entered on 15 days' notice, under Rule 50.